Case 1:19-cv-04567-JPH-TAB Document 62 Filed 12/08/20 Page 1 of 5 PageID #: 281




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 FRANK D RIVES, JR,                          )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 1:19-cv-04567-JPH-TAB
                                             )
 JOHNNY WILSON,                              )
 DENNIS BOYLE,                               )
 CHRISTOPHER MYERS,                          )
 MARK LUTHER,                                )
 JOHN VAHLE,                                 )
                                             )
                          Defendants.        )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Magistrate Judge Tim Baker has entered a Report and Recommendation,

 dkt. 57, recommending that the Court grant Defendants' motion for sanctions,

 dkt. 52. Mr. Rives has filed an objection, dkt. 58, to which the Defendants

 have responded, dkt. 60. The Court has considered and now ADOPTS the

 Report and Recommendation. Dkt. [57]. Mr. Rives' objection is OVERRULED,

 dkt. [58], and the motion for sanctions is GRANTED. Dkt. [52].

                                          I.
                                Facts and Background

       On September 8, 2020, the Court granted Defendants leave to take Rives'

 deposition telephonically. Dkt. 49. Defendants coordinated with the warden's

 staff at the Miami Correctional facility, where Rives is currently incarcerated, to

 schedule Rives' telephonic deposition for October 6, 2020. Dkt. 52 at 1. On

 that date, Rives briefly spoke with Defendants' counsel, then refused to

 participate in his deposition and hung up the call. Dkt. 52 at 1-2. After Mr.
                                         1
Case 1:19-cv-04567-JPH-TAB Document 62 Filed 12/08/20 Page 2 of 5 PageID #: 282




 Rives hung up the call, Defendants' counsel sought the assistance of the

 Magistrate Judge in allowing the deposition to go forward but was unable to

 reach the assigned Magistrate Judge. Dkt. 52 at 2. Defendants' counsel then

 arranged a time to call back to the facility, however Mr. Rives again refused to

 speak to them. Id. Subsequently, on October 19, 2020, Defendants filed a

 motion for sanctions under Federal Rule of Civil Procedure 30(g). Dkt. 52.

                                              II.
                                        Applicable Law

        Federal Rule of Civil Procedure 30(d)(2) 1 provides that a court "may

 impose an appropriate sanction—including reasonable expenses and attorney's

 fees incurred by any party—on a person who impedes, delays, or frustrates the

 fair examination of the deponent." Fed. R. Civ. P. 30(d). Sanctions serve two

 general purposes: "to penalize those whose conduct may be deemed to warrant

 such a sanction" and "to deter those who might be tempted to such conduct in

 the absence of such a deterrent." NHL v. Metro. Hockey Club, 427 U.S. 639,

 643 (1976). It is well established that "district courts have 'wide latitude in

 fashioning appropriate sanctions.'" E360 Insight, Inc. v. Spamhaus Project, 658

 F.3d 637, 642 (7th Cir. 2011) (quoting Johnson v. Kakvand, 192 F.3d 656, 661

 (7th Cir. 1999)).

        When timely objections are filed to a Magistrate Judge's Report and

 Recommendation, the Court must undertake a de novo review of the Report.



 1 Defendants' motion cites Federal Rule of Civil Procedure 30(g), which refers to the noticing
 party failing to appear for a deposition. Fed. R. Civ. P. 30(g). This Order refers to subsection
 (d)(2).

                                                 2
Case 1:19-cv-04567-JPH-TAB Document 62 Filed 12/08/20 Page 3 of 5 PageID #: 283




 28 U.S.C. § 636(b)(1)(B), (C); Fed. R. Civ. P. 72(b); see also Govas v. Chambers,

 965 F.2d 298, 301 (7th Cir. 1992). The Court may then accept, reject, or

 modify, in whole or in part, the findings or recommendations made by the

 magistrate judge. 28 U.S.C. § 636(b)(1).

                                       III.
                                     Analysis

       Mr. Rives objects to the Report and Recommendation, arguing that his

 pending motion for appointment of counsel excused him from attending the

 deposition. Dkt. 58 at 2. He asserts that he refused to participate in the

 deposition as scheduled because of this pending motion and because his

 deposition testimony would be consistent with interrogatory responses that he

 had already provided to the defendants. Id.

       As the Magistrate Judge correctly found, however, "Rives' then-pending

 motion for assistance of counsel did not excuse him from participating in his

 deposition or provide any basis for his failure to attend as scheduled." Dkt.

 57 at 3. The Magistrate Judge also correctly found that "Rives' earlier

 submission of interrogatory responses provides no excuse for failing to attend

 his deposition." Dkt. 57 at 3. "Interrogatories are no substitute for a

 deposition, at which counsel can more thoroughly and adequately question a

 deponent." Id.

       Here, Mr. Rives refused to respond to questions at his properly noticed

 deposition. After Mr. Rives initially hung up the phone call, Defendants'

 counsel, in compliance with the local rules, sought the assistance of the

 Magistrate Judge. Dkt. 52 at 2. After being unable to reach the assigned
                                         3
Case 1:19-cv-04567-JPH-TAB Document 62 Filed 12/08/20 Page 4 of 5 PageID #: 284




 Judge, Defendants' counsel once again attempted to reach Mr. Rives. Id. Mr.

 Rives repeatedly refused to participate in the deposition, even though this

 Court granted Defendants' leave to depose Mr. Rives telephonically. Dkt. 49.

 These actions support the imposition of sanctions. By refusing to be deposed,

 Mr. Rives did "impede[], delay[], or frustrate[] the fair examination of the

 deponent." Fed. R. Civ. P. 30(d)(2).

       In his objection to the Report and Recommendation, Mr. Rives asserts

 that he "believes that the issues complained of have merit . . . and that legal

 counsel is needed to properly advise and present those issues." Dkt. 58 at 2.

 However, this is not an objection to the Report and Recommendation. In

 addition, as this Court has noted multiple times, at this stage of the case, Mr.

 Rives appears competent to litigate the case himself. See dkt. 53 at 2. If Mr.

 Rives wishes to renew his motion to appoint counsel as the case progresses, he

 may do so.

       Finally, the Court recognizes that Mr. Rives has been granted in forma

 pauperis status and has limited funds. Because of this, the Court will extend

 the recommended deadline for Mr. Rives to pay the nominal first payment to

 the Defendants.

                                       IV.
                                    Conclusion

       For the reasons stated above, the Court ADOPTS the Report and

 Recommendation, dkt. [57], and OVERRULES Plaintiff's objections, dkt. [58].

 Defendants' motion for sanctions is GRANTED. Dkt. [52]. Mr. Rives is ordered

 to reimburse Defendants' $492.50 by providing a nominal first payment of at
                                          4
Case 1:19-cv-04567-JPH-TAB Document 62 Filed 12/08/20 Page 5 of 5 PageID #: 285




 least $10 and a payment plan for the balance within 60 days of the adoption

 of the Report and Recommendation. Failure to take these actions may

 subject Mr. Rives' case to summary dismissal.

 SO ORDERED.

 Date: 12/8/2020




 Distribution:

 FRANK D RIVES, JR
 852403
 MIAMI - CF
 MIAMI CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

Philip R. Zimmerly
BOSE MCKINNEY & EVANS, LLP (Indianapolis)
pzimmerly@boselaw.com




                                        5
